Exhibit 10.5

UTSTARCOM, INC.

2006 EQUITY INCENTIVE PLAN

NOTICE OF GRANT OF RESTRICTED STOCK UNITS

Unless otherwise defined herein, the terms defined in the 2006 Equity Incentive
Plan (the “Plan”) will have the same defined meanings in this Notice of Grant of
Restricted Stock Units (the “Notice of Grant”).

Participant:

Address:

You have been granted the right to receive Restricted Stock Units, subject to
the terms and conditions of the Plan, this Notice of Grant and the Restricted
Stock Unit Agreement attached hereto as Exhibit A (the “Agreement”) as follows:

Grant Number

                                                               

 

 

Date of Grant

                                                               

 

 

Vesting Commencement Date

                                                               

 

 

Total Number of Restricted Stock

                                                               

Units

 

Vesting Schedule:

The Restricted Stock Units will vest as follows:

[Insert Vesting Schedule Here]

In the event Participant ceases to be a Service Provider for any or no reason
before Participant vests in the Restricted Stock Unit, the Restricted Stock Unit
and Participant’s right to acquire any Shares hereunder will immediately
terminate.

By Participant’s signature and the signature of the Company’s representative
below, Participant and the Company agree that this Award is granted under and
governed by the terms and conditions of the Plan and the Agreement, both of
which are made a part of this document.

PARTICIPANT

 

UTSTARCOM, INC.

 

 

 

 

 

 

Signature

 

By

 

 

 

 

 

 

Print Name

 

Title

 


--------------------------------------------------------------------------------




 

EXHIBIT A

RESTRICTED STOCK UNIT AGREEMENT

1.             Grant.  The Company hereby grants to Participant under the Plan
an Award of Restricted Stock Units, subject to all of the terms and conditions
in the Notice of Grant, this Agreement and the Plan.

2.             Company’s Obligation to Pay.  Each Restricted Stock Unit
represents the right to receive a Share on the date it vests.  Unless and until
the Restricted Stock Units will have vested in the manner set forth in
Section 3, Participant will have no right to payment of any such Restricted
Stock Units.  Prior to actual payment of any vested Restricted Stock Units, such
Restricted Stock Unit will represent an unsecured obligation of the Company,
payable (if at all) only from the general assets of the Company.

3.             Vesting Schedule.  Subject to Section 4, the Restricted Stock
Units awarded by this Agreement will vest in Participant according to the
vesting schedule set forth on the attached Notice of Grant, subject to
Participant continuing to be a Service Provider through each such date.

4.             Forfeiture upon Termination of Status as a Service Provider. 
Notwithstanding any contrary provision of this Agreement, if Participant ceases
to be a Service Provider for any or no reason, the then-unvested Restricted
Stock Units awarded by this Agreement will thereupon be forfeited at no cost to
the Company and Participant will have no further rights thereunder.

5.             Payment after Vesting.  Any Restricted Stock Units that vest in
accordance with Section 3 will be paid to Participant (or in the event of
Participant’s death, to his or her estate) in whole Shares, subject to
Participant satisfying any applicable tax withholding obligations as set forth
in Section 7.

6.             Payments after Death.  Any distribution or delivery to be made to
Participant under this Agreement will, if Participant is then deceased, be made
to Participant’s designated beneficiary, or if no beneficiary survives
Participant, the administrator or executor of Participant’s estate.  Any such
transferee must furnish the Company with (a) written notice of his or her status
as transferee, and (b) evidence satisfactory to the Company to establish the
validity of the transfer and compliance with any laws or regulations pertaining
to said transfer.

7.             Withholding of Taxes.  Notwithstanding any contrary provision of
this Agreement, no certificate representing the Shares will be issued to
Participant, unless and until satisfactory arrangements (as determined by the
Administrator) will have been made by Participant with respect to the payment of
income, employment and other taxes which the Company determines must be withheld
with respect to such Shares so issuable.  To the extent determined appropriate
by the Company in its discretion, it shall have the right (but not the
obligation) to satisfy any tax withholding obligations by reducing the number of
Shares otherwise deliverable to Participant.  If Participant fails to make
satisfactory arrangements for the payment of any required tax withholding
obligations hereunder at the time any applicable Restricted Stock Units
otherwise are scheduled to vest pursuant to Section 3, Participant will
permanently forfeit such Restricted Stock Units and any right to receive Shares
thereunder and

 


--------------------------------------------------------------------------------




 

the Restricted Stock Units will be returned to the Company at no cost to the
Company.

9.             Rights as Stockholder.  Neither Participant nor any person
claiming under or through Participant will have any of the rights or privileges
of a stockholder of the Company in respect of any Shares deliverable hereunder,
unless and until certificates representing such Shares will have been issued,
recorded on the records of the Company or its transfer agents or registrars, and
delivered to Participant.

10.           No Effect on Service.  Participant acknowledges and agrees that
the vesting of the Restricted Stock Units pursuant to Section 3 hereof is earned
only by Participant continuing to be a Service Provider through the applicable
vesting dates (and not through the act of being hired or acquiring Shares
hereunder).  Participant further acknowledges and agrees that this Agreement,
the transactions contemplated hereunder and the vesting schedule set forth
herein do not constitute an express or implied promise of Participant continuing
to be a Service Provider for the vesting period, for any period, or at all, and
will not interfere with Participant’s right or the right of the Company (or the
Parent or Subsidiary employing or retaining Participant) to terminate
Participant’s status as a Service Provider at any time, with or without cause.

11.           Address for Notices.  Any notice to be given to the Company under
the terms of this Agreement will be addressed to the Company at UTStarcom, Inc.,
1275 Harbor Bay Parkway, Suite 100, Alameda, California 94502, or at such other
address as the Company may hereafter designate in writing.

12.           Grant is Not Transferable.  Except to the limited extent provided
in Section 6, this grant and the rights and privileges conferred hereby will not
be transferred, assigned, pledged or hypothecated in any way (whether by
operation of law or otherwise) and will not be subject to sale under execution,
attachment or similar process.  Upon any attempt to transfer, assign, pledge,
hypothecate or otherwise dispose of this grant, or any right or privilege
conferred hereby, or upon any attempted sale under any execution, attachment or
similar process, this grant and the rights and privileges conferred hereby
immediately will become null and void.

13.           Binding Agreement.  Subject to the limitation on the
transferability of this grant contained herein, this Agreement will be binding
upon and inure to the benefit of the heirs, legatees, legal representatives,
successors and assigns of the parties hereto.

14.           Additional Conditions to Issuance of Stock.  If at any time the
Company will determine, in its discretion, that the listing, registration or
qualification of the Shares upon any securities exchange or under any state or
federal law, or the consent or approval of any governmental regulatory authority
is necessary or desirable as a condition to the issuance of Shares to
Participant (or his or her estate), such issuance will not occur unless and
until such listing, registration, qualification, consent or approval will have
been effected or obtained free of any conditions not acceptable to the Company. 
Where the Company determines that the delivery of the payment of any Shares will
violate federal securities laws or other applicable laws, the Company will defer
delivery until the earliest date at which the Company reasonably anticipates
that the delivery of Shares will no longer cause such violation.  The Company
will make all reasonable efforts to meet the requirements of any such state or
federal law or securities exchange and to obtain any such consent or approval of
any such governmental authority.

15.           Plan Governs.  This Agreement is subject to all terms and
provisions of the Plan.

 


--------------------------------------------------------------------------------




 

In the event of a conflict between one or more provisions of this Agreement and
one or more provisions of the Plan, the provisions of the Plan will govern.

16.           Administrator Authority.  The Administrator will have the power to
interpret the Plan and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Restricted Stock Units have
vested).  All actions taken and all interpretations and determinations made by
the Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons.  No member of the Administrator will
be personally liable for any action, determination or interpretation made in
good faith with respect to the Plan or this Agreement.

17.           Electronic Delivery.  The Company may, in its sole discretion,
decide to deliver any documents related to Restricted Stock Units awarded under
the Plan or future Restricted Stock Units that may be awarded under the Plan by
electronic means or request Participant’s consent to participate in the Plan by
electronic means.  Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through an on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.

18.           Captions.  Captions provided herein are for convenience only and
are not to serve as a basis for interpretation or construction of this
Agreement.

19.           Agreement Severable.  In the event that any provision in this
Agreement will be held invalid or unenforceable, such provision will be
severable from, and such invalidity or unenforceability will not be construed to
have any effect on, the remaining provisions of this Agreement.

20.           Governing Law.  This Award Agreement shall be governed by the laws
of the State of California, without giving effect to the conflict of law
principles thereof.  For purposes of litigating any dispute that arises under
this Award of Restricted Stock Units or this Agreement, the parties hereby
submit to and consent to the jurisdiction of the State of California, and agree
that such litigation shall be conducted in the courts of Alameda County,
California, or the federal courts for the United States for the Northern
District of California, and no other courts, where this Award of Restricted
Stock Units is made and/or to be performed.


--------------------------------------------------------------------------------